DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
This is in response to the amendment filed, acknowledged and entered on 26 January 2022.  Claims 3, 12, and 16 have been amended.
No new claims have been added.
Claims 1-8 and 10-20 are currently pending due Applicant’s cancelation of claim 9 as presented in the Examiner’s Amendment.

Response to Amendments and Arguments
Applicant’s arguments, see Pages 9-17 of 22 of REMARKS/ARGUMENTS, filed 26 January 2022, with respect to the Rejection of claims 1-8 and 10-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the Rejection of claims 1-8 and 10-20 under 35 U.S.C. 103 has been withdrawn. 

Drawings
The drawings filed on 23 January 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because FIG.2 [250] is labeled as: “PaaS MERTERING METRIC”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne P. Bailey (Reg. No. 34,289) on 28 February 2022.
 
					In the Claims
	1.	(Currently Amended) A computer-implemented method for metering based on application code complexity, the computer-implemented method comprising:
	receiving, by a computer, code of an application to be executed from a user;
	extracting, by the computer, values of parameters corresponding to the application based on analysis of the code;

optimizing, by an optimizer of the computer, the application by the optimizer decreasing the complexity of the code based on analysis of a final application code complexity score corresponding to the application, wherein decreasing the complexity of the code increases performance of the computer by decreasing usage of computer resources needed to execute the application;
	determining, by the computer, a metering metric to charge the user to execute the application based on the complexity of the code; and
	executing, by the computer, the application at the metering metric based on the complexity of the code.

2. 	(Original) The computer-implemented method of claim 1 further comprising:
	performing, by the computer, a static analysis of the code without executing the application thereby saving compute resources of the computer.

3. 	(Previously Presented) The computer-implemented method of claim 1 further comprising:
	retrieving, by the computer, a vector policy for each respective computational vector in the plurality of computational vectors, the vector policy defining reference weights to be applied to corresponding parameter values of a particular computational vector and a mapping between that particular computational vector and an algorithm module that is to be applied to weighted parameter values of that particular computational vector to generate a complexity score for that particular computational vector; and
	applying, by the computer, the corresponding vector policy to each respective computational vector in the plurality of computational vectors to generate a corresponding complexity score for each respective computational vector in the plurality of computational vectors.

4. 	(Previously Presented) The computer-implemented method of claim 1 further comprising:
	aggregating, by the computer, complexity scores of the plurality of computational vectors to generate a final application code complexity score for the application using a complexity score policy.

5. 	(Original) The computer-implemented method of claim 1, wherein the computer is a server corresponding to a Platform as a Service provider, and wherein the application is a Software as a Service application of a Software as a Service provider, and wherein the user is a developer of the Software as a Service application.

6. 	(Original) The computer-implemented method of claim 1, wherein the complexity of the code includes application domain and environmental factors, and wherein the application domain is a field that the application is related to, and wherein the environmental factors include amount of processor, memory, and storage usage by the computer to execute the application.

7. 	(Original) The computer-implemented method of claim 1, wherein the code is source code of the application.

8. 	(Original) The computer-implemented method of claim 1 further comprising:
	charging, by the computer, the user at the determined metering for executing the application. 

9. 	(Cancelled) 

10.	(Currently Amended) A computer system for metering based on application code complexity, the computer system comprising:
	a bus system;
	a storage device connected to the bus system, wherein the storage device stores program instructions; and
	a processor connected to the bus system, wherein the processor executes the program instructions to:
	receive code of an application to be executed from a user;

	generate a plurality of computational vectors corresponding to extracted values of the parameters of the application to calculate a complexity of the code, wherein at least one computational vector of the plurality of computational vectors represents multiple extracted values of parameters corresponding to the application, wherein each computational vector of the plurality of computational vectors is associated with a corresponding vector policy, and wherein each vector policy includes information used to determine the complexity of the code based on the one or more values of parameters represented by the computational vector corresponding to said each vector policy;
optimize the application by an optimizer decreasing the complexity of the code based on analysis of a final application code complexity score corresponding to the application, wherein the optimizer decreasing the complexity of the code increases performance of the computer by decreasing usage of computer resources needed to execute the application;
determine a metering metric to charge the user to execute the application based on the complexity of the code; and
	execute the application at the metering metric based on the complexity of the code.

11. 	(Original) The computer system of claim 10, wherein the processor further executes the program instructions to:
	perform a static analysis of the code without executing the application thereby saving compute resources of the computer system.

12. 	(Previously Presented) The computer system of claim 10, wherein the processor further executes the program instructions to:
	retrieve a vector policy for each respective computational vector in the plurality of computational vectors, the vector policy defining reference weights to be applied to corresponding parameter values of a particular computational vector and a mapping between that particular computational vector and an algorithm module that is to be applied to weighted parameter values of that particular computational vector to generate a complexity score for that particular computational vector; and


13. 	(Previously Presented) The computer system of claim 10, wherein the processor further executes the program instructions to:
	aggregate complexity scores of the plurality of computational vectors to generate a final application code complexity score for the application using a complexity score policy.

14.	(Currently Amended) A computer program product for metering based on application code complexity, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
	receiving, by the computer, code of an application to be executed from a user;
	extracting, by the computer, values of parameters corresponding to the application based on analysis of the code;
	generating, by the computer, a plurality of computational vectors corresponding to extracted values of the parameters of the application to calculate a complexity of the code, wherein at least one computational vector of the plurality of computational vectors represents multiple extracted values of parameters corresponding to the application, wherein each computational vector of the plurality of computational vectors is associated with a corresponding vector policy, and wherein each vector policy includes information used to determine the complexity of the code based on the one or more values of parameters represented by the computational vector corresponding to said each vector policy;
optimizing, by an optimizer of the computer, the application by the optimizer decreasing the complexity of the code based on analysis of a final application code complexity score corresponding to the application, wherein decreasing the complexity of the code increases performance of the computer by decreasing usage of compute rresources needed to execute the application;
determining, by the computer, a metering metric to charge the user to execute the application based on the complexity of the code; and
	executing, by the computer, the application at the metering metric based on the complexity of the code.


	performing, by the computer, a static analysis of the code without executing the application thereby saving compute resources of the computer.

16. 	(Previously Presented) The computer program product of claim 14 further comprising:
	retrieving, by the computer, a vector policy for each respective computational vector in the plurality of computational vectors, the vector policy defining reference weights to be applied to corresponding parameter values of a particular computational vector and a mapping between that particular computational vector and an algorithm module that is to be applied to weighted parameter values of that particular computational vector to generate a complexity score for that particular computational vector; and
	applying, by the computer, the corresponding vector policy to each respective computational vector in the plurality of computational vectors to generate a corresponding complexity score for each respective computational vector in the plurality of computational vectors.

17. 	(Previously Presented) The computer program product of claim 14 further comprising:
	aggregating, by the computer, complexity scores of the plurality of computational vectors to generate a final application code complexity score for the application using a complexity score policy.

18. 	(Original) The computer program product of claim 14, wherein the computer is a server corresponding to a Platform as a Service provider, and wherein the application is a Software as a Service application of a Software as a Service provider, and wherein the user is a developer of the Software as a Service application.

19. 	(Original) The computer program product of claim 14, wherein the complexity of the code includes application domain and environmental factors, and wherein the application domain is a field that the application is related to, and wherein the environmental factors include amount of processor, memory, and storage usage by the computer to execute the application.

20. 	(Original) The computer program product of claim 14 further comprising:
	charging, by the computer, the user at the determined metering for executing the application.
Allowable Subject Matter

Claims 1-8 and 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant has shown an improvement to another technology or technical field by providing additional elements that integrate the judicial exception into a practical application by increasing performance of a computer by decreasing usage of compute resources needed to execute an application and therefore imposes a meaningful limit on the judicial exception.

Further, as per independent Claims 1, 10, and 14, the best prior art:
1)  Shani (US PG Pub. 2017/0031800), discloses determining code complexity scores by  providing a system and a method to determine code complexity scores in a manner that effectively takes into consideration circumstances and context for lines of code included within an evaluated code base;
2)  Jain (US PG Pub. 2012/0330711), discloses resource management for cloud computing platforms where allocation of resources are managed based on service level agreements between application owners and cloud operators;
3) Wadhwani (US PG Pub. 2015/0278336 A1), discloses software application complexity analysis by storing raw values associated with a software application, each raw value associated with a respective complexity factor, which is associated with a respective scoring metric; 
4)  Laethem (US PG Pub. 2020/0201689), discloses a system and method for determining a process flow of a software application and for automatically generating application testing code;
5)  Ziakas (US PG Pub. 20140082410), discloses a home agent multi-level nvm memory architecture; and
Diao (US PG Pub. 2010/0305991) discloses complexity reduction of user tasks
However, neither Shani, Jain, Wadhwani, Laethem, Ziakas, or Diao discloses or fairly teaches:
generating, by the computer, a plurality of computational vectors, each computational vector corresponding to one or more extracted values of parameters of the application to calculate a complexity of the code, wherein at least one computational vector of the plurality of computational vectors represents multiple extracted values of parameters of the application, wherein each computational vector of the plurality of computational vectors is associated with a corresponding vector policy, and wherein each vector policy includes information used to determine the complexity of the code based on the one or more values of parameters represented by the computational vector corresponding to said each vector policy;
	determining, by the computer, a metering metric to charge the user to execute the application based on the complexity of the code

As per independent Claims 1, 10, and 14, the best NPL prior art, 
1)  Graylin Jay et al., “Cyclomatic Complexity and Lines of Code: Empirical Evidence of a Stable Linear Relationship”, 7 pages, discloses software complexity is traditionally a direct indicator of software quality and cost. The greater the complexity (by some measure) the more fault prone the software resulting in higher cost.  
 	However, Graylin Jay et al. does not disclose or fairly teach:
generating, by the computer, a plurality of computational vectors, each computational vector corresponding to one or more extracted values of parameters of the application to calculate a complexity of the code, wherein at least one computational vector of the plurality of computational vectors represents multiple extracted values of parameters of the application, wherein each computational vector of the plurality of computational vectors is associated with a corresponding vector policy, and wherein each vector policy includes information used to 
	determining, by the computer, a metering metric to charge the user to execute the application based on the complexity of the code

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1)  Ogheneovo, Edward E., “On the Relationship between Software Complexity and Maintenance Costs”, Journal of Computer and Communications, 2014, 2, pgs. 1-16, discloses, as software becomes more and more complex due to increased number of module size, procedure size, and branching complexity, software maintenance costs are often on the increase.  

The remaining dependent claims are considered allowable, as they are dependent and based off of an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314



/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628